TANNER, P. J.
This is a bill in equity 'brought ’by the complainant to remove a cloud) upon a title caused by the attachment of the defendant Fray against the husband of the complainant.
The complainant claims that she took the conveyance of her husband’s .property before the defendant’s attachment was placed thereon and that she paid an adequate consideration therefor. She also stated in one part of her testimony that she desired to obtain security for money which her husband owed her.
We think it is well settled that a debtor may prefer one creditor to another and convey property to the creditor if the amount owing is a reasonable amount taken as consideration for the value of the property conveyed.
The complainant claims that she has paid $17,047.58 as consideration for the property. This includes two mortgages and her loans which she had made to her husband and obligations relating to the property conveyed which she assumed.
One expert testifies that the property was worth $16,000 and another that it was worth $20,000'.
In view of the conflicting testimony as to the value of the real estate, we think that the fairest way to treat this case is to consider the conveyance as a security by way of mortgage for the loans which the complainant made to her husband and for obligations which she assumed. Unless the parties can agree upon the amount for which the property can be considered as security to the complainant, it will be necessary to send the case to a master to take an accounting. We find upon the testimony that the complainant was a bona fide creditor of her husband at the time of said conveyance.